
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.27



FINAL EXECUTION COPY



AMENDED AND RESTATED EMPLOYMENT AGREEMENT


        THIS AGREEMENT, dated July 31, 2002 (the "Effective Date"), is made by
and between Duane Reade Inc., a Delaware corporation (the "Company"), and
Anthony Cuti (the "Executive").


RECITALS:


        A.    The Company and the Executive are currently parties to an
employment agreement dated October 27, 1997, as amended on March 13, 2000,
May 21, 2001 and June 16, 2002 (the "1997 Employment Agreement"), under which
the Executive serves as the Chairman of the Board, President and Chief Executive
Officer of the Company.

        B.    The Executive and the Company agreed prior to January 28, 2002 to
enter into a split dollar life insurance policy for the benefit of the Company
and the Executive, and in satisfaction of the Company's SERP obligations, as set
forth in the 1997 Employment Agreement and this amended and restated employment
agreement (the "Agreement").

        C.    The Company desires to continue to employ the Executive and the
Executive desires to continue in the employment of the Company under the terms
and conditions of this Agreement, which shall become effective as of the
Effective Date.

        NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:

        1.    Certain Definitions.    Whenever the following terms are used in
this Agreement they shall have the meanings given below, unless the context
clearly requires otherwise. Certain terms not listed below are defined elsewhere
in this Agreement.

        "2002 Option" is defined in Section 8.

        "Aggregate SERP Payment" is defined in Section 9(a).

        "Actuarial Life Expectancy" shall mean, as of any date, the Executive's
remaining years of life as of such date, calculated according to a mortality
rate that shall be determined according to the mortality table which is
prescribed by the Commissioner of Internal Revenue ofr purposes of
Section 417(e) of the Code, as published in the Internal Revenue Bulletin.

        "Actuarial Present Value" shall mean the value determined by using:

        (i)    an investment increment compounded annually at the applicable
interest rate equal to the average annual interest rate on the proxy for the
thirty-year U.S. Treasury issue published by the Internal Revenue Service under
Section 417(e) of the Code plus 1%, for the second month preceding the date on
which a lump sum distribution is made; and

        (ii)  a mortality rate that shall be determined according to the
mortality table which is prescribed by the Commissioner of Internal Revenue for
purposes of Section 417(e) of the Code, as published in the Internal Revenue
Bulletin.

        "Annual Post-2004 Enhancement" shall mean, as of any Extension Date, a
compensation and benefits package offered by the Company to the Executive that
includes all of the following:

        (i)    a Base Salary and Incentive Bonus each in an amount at least 75%
greater than the corresponding amounts in effect immediately prior to such
Extension Date;

        (ii)  a SERP Payment equal to an annual retirement benefit payable
during the Executive's lifetime of at least 100% of the Earnings Amount; and

--------------------------------------------------------------------------------




        (iii)  other terms and provisions identical to those set forth in this
Agreement, including, without limitation, a provision for the extension of the
Term of Employment for an additional one-year period at the end of which another
Extension Date shall occur. The parties to this Agreement acknowledge and agree
that any Annual Post-2004 Enhancement will require the Company to provide the
Executive with a SERP Payment in accordance with the terms of this definition in
lieu of, and not in addition to, the SERP Payment described under Section 9(a)
below. The parties hereto further acknowledge and agree that if the Company
offers the Executive this Annual Post-2004 Enhancement as of the first Extension
Date occurring on or about December 1, 2004 and the Term of Employment is
renewed under such terms for an additional one-year period, upon the non-renewal
of the Term of Employment for any reason at any time thereafter, the Executive
will not be entitled to the severance benefits described in Section 11(a).

        "Base Salary" is defined in Section 6(a).

        "Beneficiary" shall mean the individual identified on the last page
hereof.

        "Board" shall mean the Board of Directors of the Company.

        "Cause" shall mean the termination of the Executive's employment by the
Company in the event of any of the following:

        (i)    a finding by the Board that the Executive has committed an act of
fraud or embezzlement against the Company or any of its Subsidiaries;

        (ii)  the conviction of the Executive of a felony; or

        (iii)  any material willful breach by the Executive of this Agreement.

No act or failure to act on the part of the Executive shall be deemed "willful"
if it was due primarily to an error in judgment or negligence, but shall be
deemed "willful" only if done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that his action or omission was in the
best interest of the Company. Failure to meet performance standards or
objectives of the Company or the Board shall not constitute Cause for purposes
hereof.

        "Code" shall mean the Internal Revenue Code of 1986, as amended, or its
successor, and the regulations promulgated thereunder as in effect from time to
time.

        "Common Stock" shall mean the $0.01 par value common stock of the
Company.

        "Company Note" shall mean the promissory note executed by the Executive
in favor of the Company in connection with the 1997 Employment Agreement.

        "Continuation Period" shall mean the twenty-four-month period
immediately following the Termination Date during which the Executive is
entitled to receive the Severance Amount (as such term is defined in
Section 11(a)(ii) below).

        "Disability" shall mean the absence of the Executive from the
Executive's duties to the Company on a full-time basis for a total of sixteen
consecutive weeks or for an aggregate of more than six months in any twenty-four
month period as a result of incapacity due to mental or physical illness which
is determined to be total and permanent by a physician selected by the Company
and acceptable to the Executive or the Executive's legal representative (such
agreement as to acceptability not to be withheld unreasonably).

        "DLJ" shall mean DLJ Merchant Banking Partners, II, L.P.

        "DLJ Note" shall mean the promissory note executed by the Executive in
favor of DLJ in connection with the 1997 Employment Agreement.

2

--------------------------------------------------------------------------------




        "Earnings Amount" shall mean, as of the Termination Date, the greater
of:

        (i)    the largest dollar amount equal to the sum of the annual Base
Salary and annual Incentive Bonus paid to or earned by the Executive (including
amounts deferred by him) with respect to any twelve-month period during the
period beginning on June 18, 1997 and ending on the Termination Date, and

        (ii)  the dollar amount equal to the result of the following formula:

(S + MB) × Y, where

S = annual Base Salary as in effect immediately prior to the Termination Date,

MB = the maximum Incentive Bonus the Executive could have earned during the
performance period in effect as of the Termination Date (or if no performance
period is then in effect, for the last completed performance period),

Y = an appreciation rate of 10% per annum through the end of the then current
Term of Employment.

        "Extension Date" is defined in Section 2(b).

        "Good Reason" shall mean the occurrence of the following:

        (i)    a reduction, without the Executive's written consent, in the
Executive's then current Base Salary, unless such reduction is generally
applicable to all executives of the Company;

        (ii)  removal, without his consent, of the Executive from the position
of President, Chief Executive Officer or Chairman of the Board of the Company or
assignment, without his consent, to the Executive of any duties materially and
adversely inconsistent with the Executive's position as President, Chief
Executive Officer or Chairman of the Board or any other action which results in
a material and adverse change in such status, offices, titles or
responsibilities;

        (iii)  the creation of any position within the Company equal to or
superior to that of the Executive or which does not report to the Executive;

        (iv)  the failure of the Executive to be reelected as Chairman of the
Board;

        (v)  the relocation of the offices at which the Executive is principally
employed to a location which requires a commute which is more than five miles
longer than the commute from the Executive's current home in Saddle River, New
Jersey to 440 Ninth Avenue, New York, New York, which relocation is not approved
in writing by the Executive;

        (vi)  any material breach by the Company of this Agreement;

        (vii) any voluntary resignation by the Executive for any reason or for
no stated reason (unless the Company shall then have a basis to terminate the
Executive for Cause) during the 30-day period beginning six months following a
Sale of the Company; or

        (viii)  any voluntary resignation by the Executive during years 2003 or
2004 provided such resignation is after February 28th of the year of
resignation, if, on such date, (A) the Company and the Executive have not
reached an agreement regarding the Minimum Performance Level, the Target
Performance Level and the Maximum Performance Level, and (B) the Target
Performance Level suggested by the Company is higher than the average earnings
per share percentage growth with respect to the most recently completed fiscal
year (or equivalent average growth if the performance goal is based on a measure
other than earnings per share) for the two largest publicly traded companies in
the Company's industry, excluding the Company.

3

--------------------------------------------------------------------------------




        "Incentive Bonus" is defined in Section 6(c).

        "Independent Third Party" shall mean any entity other than the Company
or any Subsidiary of the Company.

        "Long-Term Cash Target Award" is defined in Section 6(e).

        "Maximum Performance Level" shall mean the maximum performance goal upon
which the Incentive Bonus for any year shall be calculated, as set forth in
Section 6(c)(i) hereof; provided, however that the Maximum Performance Level may
not exceed 105% of the Target Performance Level.

        "Sale of the Company" shall mean the consummation of one of the
following events:

        (i)    any Independent Third Party is or becomes the Beneficial Owner
(as defined below), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company's then
outstanding securities. For purposes of this Agreement, the term "Beneficial
Owner" shall have the meaning given to such term in Rule 13d-3 under the
Exchange Act;

        (ii)  the stockholders of the Company approve a merger or consolidation
of the Company with any other corporation (or other entity), other than a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; provided, however, that a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person acquires more than 25% of the combined voting power of the
Company's then outstanding securities shall not constitute a Sale of the
Company;

        (iii)  any stockholder of the Company acquires (or has the right to
acquire) 50% or more of the Company's outstanding Common Stock;

        (iv)  the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets;

        (v)  the date that all of the following shall have occurred: (A) DLJ
ceases to own at least 1,200,000 shares of Common Stock; (B) on any Extension
Date, the Company has not offered the Executive the Annual Post-2004
Enhancement; and (C) a Termination Date; or

        (vi)  the date on which the individuals who, as of the Effective Date,
constitute the Board, and subsequently elected members of the Board whose
election is approved or recommended by at least a majority of such current
members, or their successors whose election was so approved or recommended
(other than any subsequently elected members whose initial assumption of office
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a person other than the Board), cease
for any reason to constitute at least a majority of the Board.

        "SDLIP" is defined in the recitals of this Agreement.

        "SERP" is defined in Section 9(a).

        "SERP Payment" is defined in Section 9(a).

4

--------------------------------------------------------------------------------




        "Subsidiary" of any person shall mean any entity of which:

        (i)    if a corporation, a majority of the total voting power of shares
of stock entitled (without regard to the occurrence of any contingency) to vote
in the election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, collectively or
individually, by such person or by one or more Subsidiaries of such person, and

        (ii)  if a partnership, association, limited liability company or other
entity, a majority of the partnership, membership or other similar ownership
interest thereof is at the time of determination owned or controlled, directly
or indirectly, collectively or individually, by such person or by one or more
Subsidiaries of such person.

        For purposes of this Agreement, the Company and its Subsidiaries shall
be deemed to own a majority ownership interest in a partnership, association,
limited liability company or other entity if the Company and its Subsidiaries is
allocated a majority of partnership, association, limited liability company or
other entity gains or losses or shall control the general partner or managing
member or managing director of such entity.

        "Target Performance Level" shall mean the target performance goal upon
which the Incentive Bonus shall be calculated for any year, as set forth in
Section 6(c)(i) hereof.

        "Termination Date" shall mean the last day of the Executive's employment
with the Company and its Subsidiaries, including, without limitation, the last
day of any Term of Employment that is not renewed for any reason.

        "Term of Employment" is defined in Section 2(a).

        "Threshold Performance Level" shall mean the minimum performance goal
that will entitle the Executive to an Incentive Bonus for any year, as set forth
in Section 6(c)(i) hereof; provided, however, that the Threshold Performance
Level will not exceed 95% of the Target Performance Level.

5

--------------------------------------------------------------------------------

        2.    Employment.    

        (a)  As of the Effective Date, the Company will continue to employ the
Executive and the Executive will continue in the employment of the Company
according to the terms of this Agreement for the period set forth in this
Section 2, in the positions set forth in Section 3. The term of employment under
this Agreement (the "Term of Employment") will be for the period beginning as of
the Effective Date and ending on December 31, 2004, unless earlier terminated as
provided in Section 10.

        (b)  If both parties to this Agreement agree in writing to such
extension at least thirty days prior to the expiration of the then-current Term
of Employment (each such date an "Extension Date") and if the Term of Employment
has not otherwise been terminated under the terms of this Agreement, then the
Term of Employment shall be extended for additional successive one-year periods.

        3.    Position and Duties.    During the Term of Employment, the
Executive will serve as the Chairman of the Board, and President and Chief
Executive Officer of the Company, and will have such duties, functions,
responsibilities and authority as are consistent with the Executive's position
as the senior executive officer in charge of the general management, business
and affairs of the Company, subject to the supervision of the Board.

        4.    Place of Performance.    In connection with his employment during
the Term of Employment, the Executive will be based at the corporate
headquarters of the Company currently located at 440 Ninth Avenue, New York, New
York, but subject to relocation at the mutual written agreement of the Executive
and the Board.

        5.    Interpretation of this Agreement.    Under no circumstances shall
the terms of this Agreement be interpreted to provide the Executive with less
valuable or lower compensation or less valuable or fewer benefits than were
provided under the 1997 Employment Agreement as amended on or prior to June 16,
2002.

        6.    Compensation and Related Matters.    

        (a)  Base Salary.    The Executive will receive an annual base salary
(the "Base Salary"), payable in accordance with the Company's payroll practice
for senior executives. As of the Effective Date, the Base Salary shall be
$750,000. As of January 1, 2003, the Base Salary shall be increased to $850,000.
Otherwise, during the Term of Employment, the Base Salary may be increased, but
not decreased, in the discretion of the Board; provided, however, that on
January 1, 2004 and on the date following the last day of each subsequent
12-month period beginning thereafter, the rate of Base Salary for the 12-month
period beginning on such date will be not less than that in effect immediately
prior to such date and will be increased by the percentage increase in the
Consumer Price Index For All Items For All Urban Consumers respecting New York,
New York, as published by the United States Department of Labor, Bureau of Labor
Statistics for the 12-month period preceding such date.

        (b)  Benefits.    During the Term of Employment, the Executive will be
entitled to the following Company-paid benefits:

        (i)    $50,000 per year for club memberships and expenses related to
such memberships;

        (ii)  an annual allowance of $25,000 for the costs and expenses
associated with personal financial planning, tax planning, legal fees and
related matters;

        (iii)  payment of reasonable legal fees (which in no event shall exceed
$35,000), plus related expenses incurred, with respect to the drafting,
negotiation and execution of this Agreement (exclusive of any amendments to this
Agreement);

6

--------------------------------------------------------------------------------




        (iv)  such health, dental, life and disability insurance coverage and
other similar benefits as the Company provides to its senior executive employees
generally;

        (v)  a minimum of four weeks of paid vacation per calendar year; and

        (vi)  an automobile allowance of up to $850 per month, plus
reimbursement for expenses incurred by the Executive in connection with the
operation of such automobile; provided that the Company will report on the
Executive's IRS Form W-2 any portion of such allowance or expenses as required
pursuant to the Code and the regulations thereunder.

        (c)  Annual Incentive Bonus.

        (i)    The Company shall pay the Executive an annual Incentive Bonus
based on the achievement of annual performance goals that are mutually agreed
each year by the Executive and the Board (the "Incentive Bonus"). The measure of
the Company's performance during any year will include the cost of the Incentive
Bonus payable with respect to such year. Such performance goals and the
corresponding amount of the Incentive Bonus earned will be as follows:

 
Performance Goal Attained


--------------------------------------------------------------------------------

  Incentive Bonus Amount


--------------------------------------------------------------------------------

  Less than Minimum Performance Level   $0   Minimum Performance Level but Less
than Target Performance Level   50% of Base Salary   Target Performance Level
but Less than Maximum Performance Level   100% of Base Salary   Maximum
Performance Level or Higher   200% of Base Salary

        (ii)  The Incentive Bonus amount will be calculated based on the Base
Salary in effect at the time the Incentive Bonus is actually paid.

        (iii)  The Executive and the Company hereby acknowledge that each party
has agreed on the performance levels applicable to calendar year 2002.

        (iv)  Any Incentive Bonus payable to the Executive will be paid within a
reasonable time after the end of each relevant calendar year, but in no event
later than 120 days following the end of such year.

        (d)  1998 Split Dollar Life Insurance Policy.    The Executive will
continue to be a beneficiary of the Company's 1998 Split Dollar Life Insurance
Policy for Executives according to the same terms applicable to other executives
of the Company who are beneficiaries of the Policy.

        (e)  Long-Term Cash Target Award.    Subject to the Executive's
continued employment with the Company, and provided that the Target Performance
Level is met or exceeded for each of calendar years 2003 and 2004, the Company
shall pay the Executive a lump-sum cash amount of $975,000 (the "Long-Term Cash
Target Award") as soon as practicable after the financial results for calendar
year 2004 are released, but in no event more than 30 days after such financial
results are released.

        (f)    Gross-Up for Imputed Income.    If at any time, whether during
the Term of Employment or thereafter, the Executive (or the Executive's
Beneficiary or estate) (collectively, the "Recipient") becomes liable for any
income tax on any Non-Cash Benefit (as defined below), the Company shall pay to
the Recipient such amount as will leave the Recipient in the same position
after-tax and after receipt of such payment as such Recipient would have been
had such Non-Cash Benefit not been subject to income tax; provided, however,
that the Executive will be obligated reimburse to the Company any future tax
benefit he receives by reason of the Company's compliance with this Section 6(f)
at the time that the Executive receives such benefit. For purposes of this
subsection 6(f), "Non-Cash Benefit" shall mean any compensation or benefit to
which the Recipient is entitled

7

--------------------------------------------------------------------------------




under Sections 6(d), 9 or 11 of this Agreement which is not paid in cash or
marketable property in the tax year in which such income is imputed (including
equity of the Company or options to acquire such), including, without
limitation, any income imputed to the Executive in connection with the lapse of
his collateral assignment obligations under Section 9(e) below. The parties to
this Agreement acknowledge and agree that this Section 6(f) is not intended, and
shall not be interpreted, to provide the Executive with any compensation or
benefit that is otherwise provided under Section 9(f) below.

        (g)  Expenses.    The Company will promptly reimburse the Executive for
all reasonable travel and other business expenses incurred by the Executive in
the performance of his duties to the Company upon submission of proper
documentation therefor.

        7.    Terms Applicable to the DLJ Note and Company Notes.    

        (a)  Outstanding Notes.    The parties hereto acknowledge and agree
that, as of the Effective Date, the Executive has (i) outstanding loan
obligations to Credit Suisse First Boston ("CSFB") under the DLJ Note and other
notes, and (ii) outstanding loan obligations to the Company under the Company
Note and other notes.

        (b)  Settlement and Forgiveness of Notes.    In the event that at any
time on or after December 31, 2001, either (i) Executive's employment is
terminated (A) by the Company without Cause, (B) due to the Executive's death or
Disability or (C) by the Executive with Good Reason; (ii) a Sale of the Company
occurs; or (iii) the Executive's employment is terminated by the Company by
reason of notice from the Company of non-renewal of the Employment Term, the
Company hereby agrees to the following:

        (A)  with respect to the DLJ Note and any other outstanding notes
between the Executive and DLJ or its successors (collectively, the "Aggregate
DLJ Notes"), the Company shall either pay on behalf of the Executive, or assume
from the Executive, 100% of any interest and principal balance owed by the
Executive as of either the Termination Date or the date of the Sale of the
Company, as applicable; and

        (B)  with respect to the Company Note and any other outstanding notes
between the Executive and the Company or its successors, including, without
limitation, the note for two million dollars dated November 9, 1998 between the
Executive and the Company (collectively, the "Aggregate Company Notes"), the
Company shall forgive 100% of any interest and principal balance owed by the
Executive as of either the Termination Date or the date of the Sale of the
Company, as applicable.

        (c)  Collateral for the DLJ Note.    (i) Except as provided in
Section 7(c)(ii) below, with respect to any collateral the Executive has
assigned under the Agreement or any other promissory note or other document as a
security interest with respect to the DLJ Note, the parties hereby acknowledge
and agree that, as of May 21, 2001, CSFB waived and relinquished any and all
rights it had with respect to such collateral and that the Executive has
unencumbered rights to all assets that, prior to such date, were assigned as a
security interest with respect to the DLJ Note.

        (ii)  Notwithstanding the terms of Section 7(c)(i) above, the Executive
hereby agrees that CSFB shall retain as a security interest with respect to the
unpaid portion of the DLJ Note, a portion of the Performance Option (as defined
in the 1997 Employment Agreement) exercisable for 50,000 shares of Company
common stock (together with all shares, dividends, cash, instruments and other
property from time to time received or otherwise distributed in respect of or in
exchange for any or all such portion of the Performance Option, the
Non-Qualified Performance Option Agreement as it applies to such portion of the
Performance Option, and all rights of the Executive pursuant to such agreement).

8

--------------------------------------------------------------------------------



        8.    2002 Stock Option Grant.    The Executive and the Company hereby
acknowledge and agree that the Company has authorized the grant to the Executive
of the stock option described in this Section 8. Accordingly, to the extent that
it has not yet done so, as soon as practicable after the Effective Date, the
Company shall grant the Executive a nonqualified stock option under the 1997
Equity Participation Plan of Duane Reade Holding Corp., as amended, exercisable
for 282,550 shares of Common Stock (the "2002 Option"), in accordance with the
terms of this Section 8. The date of grant of the 2002 Option shall be
February 13, 2002 (the "Grant Date") and the exercise price shall be $26.65 per
share. The 2002 Option will become vested with respect to 94,184 shares on the
first anniversary of the Effective Date and with respect to an additional 94,183
shares on each of the second and third anniversaries of the Grant Date. In the
event that the Executive's employment is terminated by the Company without
Cause, by the Executive for Good Reason, due to the Executive's death or
Disability or due to either party's failure to agree to renew the Term of
Employment prior to the third anniversary of the Grant Date, the unvested
portion of the 2002 Option will become immediately vested and exercisable on the
Termination Date. Any vested portion of the 2002 Option will remain exercisable
until the tenth anniversary of the Effective Date.

        9.    Supplemental Executive Retirement Plan.    

        (a)  Establishment of the SERP.    The Company will establish a
Supplemental Executive Retirement Plan (the "SERP") which will provide the
Executive (or in the event of the Executive's earlier death, his Beneficiary)
with an annual payment (the "SERP Payment") payable during his Actuarial Life
Expectancy, calculated as of the date of the first payment described in
Section 9(b) below, equal to 50% of the Earnings Amount plus an additional 2% of
the Earnings Amount for each full or partial year that the Executive provides
services to the Company, as an employee or in any other capacity in which he is
actively engaged by the Company as a director or consultant, after his 60th
birthday (the "Aggregate SERP Payment"); provided, that the Executive devotes an
aggregate of at least 40 hours per month to providing such services. The Company
shall recalculate the SERP Payment annually with respect to any period on or
after January 1, 2005 during which the Executive continues to provide services
to the Company in order to take into account such continued service.

        (b)  Entitlement to SERP Payment.    Subject to Section 9(g) below, the
SERP Payment will begin to be paid to the Executive upon the earlier of (i) the
first day of the month following the month in which the Executive attains (or in
the event of his earlier death, would have attained) age 65 and (ii) the third
anniversary of the Termination Date.

        (c)  Split Dollar Life Insurance Policy.

        (i)    As soon as practicable after the Effective Date, the Company
shall purchase or enhance a split dollar life insurance policy (the "SDLIP"). At
the time that the SERP Payment becomes payable by the Company to the Executive
under the terms of this Agreement, the SDLIP shall yield an annual payment equal
to the value of the SERP Payment. The parties hereto agree that, under the terms
of this Agreement and the SDLIP, the annual payment shall be paid directly to
the Executive and the Company shall have no right to the annual payment or any
portion thereof. The Company shall be required to make annual premium payments
on the SDLIP. The SDLIP will be owned by the Executive but, subject to
provisions set forth in Section 9(e) below, the SDLIP and this Agreement shall
require the Executive to collaterally assign to the Company a portion of the
SDLIP (the "Company Portion") equal to the aggregate value, at any time, of the
premium payments paid by the Company plus interest on such premium payments
which shall accrue at a rate of 3% per annum compounded annually. The Company
and the Executive shall agree regarding the treatment of any value allocated to
the Executive and his estate under the SDLIP at the time of the Executive's
death and the terms of such agreement shall be set forth in the SDLIP.

9

--------------------------------------------------------------------------------





        (ii) The Company, in consultation with the Executive, shall:
(A) determine the projected investment income the SDLIP must earn in order to
meet the SERP Payment obligations, (B) conduct an annual review of the
performance of such SDLIP investments against the target performance goals, and
(C) meet any short fall by paying an additional premium on the SDLIP.

        (iii)  The Executive (or, after the Executive's death, his Beneficiary),
in his sole discretion and at his election, may purchase the Company's interest
in the SDLIP by paying the Company an amount equal to the Company Portion that
is collaterally assigned to the Company by the Executive (such amount to be
determined without regard to any lapse of the Executive's collateral assignment
obligations under Section 9(e) below, provided that the value of any obligation
of the Company under the SDLIP that has not been met by the Company on the
purchase date shall be subtracted from the purchase price, but only to the
extent that such obligation of the Company is thereupon extinguished).

        (d)  Prepayment of Premium.    In addition to the requirements set forth
in Section 9(a) through Section 9(c) above, within thirty calendar days after
the first occurrence, if any, of any of the following:

        (i)    any Sale of the Company;

        (ii)  the termination of the Executive's employment for any reason;

        (iii)  the failure to renew the Term of Employment for any reason;

        (iv)  the Executive's 65th birthday;

        (v)  the Company offers the Executive the Annual Post-2004 Enhancement,
effective as of January 1, 2005, and the Executive has agreed to extend the term
for an additional one-year period according to such terms; or

        (vi)  the ninetieth day following the Company's failure to meet any of
its premium payment obligations under Section 9(c) above if on such day the
Company has not yet met such obligations;

the Company shall pay all premiums that are then payable with respect to the
SDLIP and prepay the projected amount of all future premiums as determined by
the insurance company underwriting the SDLIP (the "Insurance Provider") at the
time the prepayment requirement is triggered under this Section.

        (e)  Failure to Meet Obligations; Financial Distress.    (i) If, at any
time, the Company fails to meet its obligations under Section 9(c)(ii)(A),
(B) or (C) or Section 9(d) above, and the portion of the SDLIP that is not the
Company Portion (the "Executive Portion") is less than the projected total of
the SERP Payments (as determined by the Insurance Provider at any time, the
"Coverage Amount", and the excess of the Coverage Amount over the Executive
Portion is hereinafter referred to as the "Unsecured SERP Portion"), then the
Executive's obligation to collaterally assign such amount of the Company Portion
of the SDLIP as is equal to the Unsecured SERP Portion will lapse; provided,
however, that if, within the 180-day period after the Executive's collateral
assignment obligation lapses, the Company cures any such failure (which cure, in
the case of Sections 9(c)(ii)(C) or 9(d) shall be accomplished by the Company's
paying the accelerated premium obligations as set forth in Section 9(d) in the
amount required to satisfy all future obligations under the SDLIP) the
Executive's obligation to collaterally assign the full amount of the Company
Portion of the SDLIP shall be reinstated.

        (ii)  In addition, the Executive's obligation to collaterally assign the
Unsecured SERP Portion shall cease in the event that at any time on or after a
Termination Date, the

10

--------------------------------------------------------------------------------

Company's credit rating drops to a B minus rating (or below) according to
Standard & Poor's Rating Services or an equivalent rating according to Moody's
Investors Service Inc.

        (iii)  At the time the Executive receives any portion of the SERP
Payment as provided under this Agreement, the Executive shall, at the election
of the Company, either (A) collaterally assign to the Company such portion of
the SDLIP as will leave Executive's remaining security interest in the SERP
equal to the remaining Coverage Amount or (B) take such other actions as the
Company and the Executive agree.

        (f)    Potential Adverse Tax Consequences.    (i) The Company and the
Executive acknowledge and agree that, after the Effective Date, the provisions
of the Code relating to the taxation of split-dollar life insurance may be
amended so as to have the effect of decreasing the relative tax benefit (or
increasing the relative tax cost) to the Executive of funding the SERP Payment
through the SDLIP as compared with paying the SERP Payment to him without
funding through the SDLIP (such amendment a "Tax Law Change"). In the event that
the Executive believes that a Tax Law Change has become effective, the Executive
may provide the Company with written notice thereof (the "Tax Notice")
accompanied by an opinion of nationally recognized tax counsel in sufficient
detail to permit the Company to provide the Company Response described in the
next sentence. Within twenty business days after the Company receives a Tax
Notice, the Company shall provide the Executive with a written response (the
"Company Response") in which it either agrees or disagrees with the position set
forth in the Tax Notice.

        (ii)  If the Company Response agrees with the Tax Notice then the
Company Response shall offer either to (A) increase the premiums paid under the
SDLIP in a manner that shall offset the adverse tax consequences suffered by the
Executive (the "Premium Election"), or (B) pay the Executive a lump-sum cash
amount (the "Payout Election") equal to the present value of the SERP Payment
based on the average interest rate on ten year United States Treasury Securities
during the twelve-month period prior to the Company Response (such value,
calculated at any time on the basis of such interest rate for the prior twelve
months and the then remaining SERP Payments plus the amount of any tax
obligations of the Executive induced by the lapse of any portion of the
Executive's collateral assignment obligations, the "Present Value Amount"). The
Present Value Amount shall be based on the terms of the Code in effect at the
time payment, if any, is made to the Executive. If the Company elects the
Premium Election, the Executive and the Company shall attempt to agree on the
amount of the increased premium. If, within twenty business days following
Executive's receipt of the Company Response, the Company and the Executive have
been unable to agree on the amount of the increased premium then, at the
Company's election, the Company shall either (A) provide the Executive with an
offer to receive the Payout Election or (B) the Executive and the Company shall
mutually agree on a nationally recognized independent accounting firm that will,
with the assistance of the insurance company underwriting the SDLIP and at the
expense of the Company, determine the increased premium amount, which
determination will be final and binding on the Executive and the Company. If,
within twenty business days after his receipt of the Company Response, the
Executive has not provided the Company with written notice accepting the
Company's offer, the SDLIP will continue to be subject to the terms of this
Agreement, as set forth above and the Company shall have no further obligation
with respect to such Tax Notice.

        (iii)  If the Company Response does not agree with the Tax Notice then
the Company and the Executive shall attempt to resolve the matter among
themselves. If no such resolution has been achieved after ten business days, the
Company and the Executive shall mutually agree on a nationally recognized
independent accounting firm that will make the following determination (the
"Independent Determination"): (A) whether or not a Tax Law Change has occurred
and (B) if such a Tax Law Change has occurred, the adverse impact, if any, on
the

11

--------------------------------------------------------------------------------




Executive of the Tax Law Change. The Independent Determination will be final and
binding on both the Company and the Executive. If the Independent Determination
acknowledges the occurrence of a Tax Law Change with an adverse impact on the
Executive, within twenty business days after the Company receives the
Independent Determination, the Company will offer the Executive either the
Premium Election or the Payout Election in accordance with
Section 9(f)(ii) above. Otherwise, the SDLIP will continue to be subject to the
terms of this Agreement, as set in Sections 9(a) through 9(e) above and the
Company shall have no further obligation with respect to such Tax Notice if the
Independent Determination either does not recognize a Tax Law Change or does not
recognize that any Tax Law Change will impact the Executive adversely.

        (iv)  The Company and the Executive agree that if solely by reason of
the Executive's receipt of the Present Value Amount the Executive incurs tax in
addition to income or capital gains tax (an "Additional Tax Amount"), the
Company shall pay the Executive the Additional Tax Amount plus such additional
amount (the "Supplemental Payment") as will leave the Executive in the same
position after-tax and after receipt of such payment as the Executive would have
been had such Additional Tax Amount not been payable by the Executive; provided,
however, that the Executive will be obligated reimburse to the Company any
future tax benefit he receives by reason of the Company's payment of the
Supplemental Payment at the time that the Executive receives such benefit.

        (g)  The Sarbanes-Oxley Act.    (i) The parties hereto acknowledge and
agree that, after consultation with their respective legal counsel, they have
mutually concluded that the provisions of this Section 9 pertaining to the
satisfaction of the Company's SERP Payment obligations through the SDLIP do not
violate the Sarbanes-Oxley Act of 2002 (the "SO Act"). The parties acknowledge
that (x) they mutually agreed to make the SERP Payment through the SDLIP during
May 2002 and (y) the SDLIP is not intended to constitute a loan to the Executive
and shall not, by its terms, include any features of a loan from the Company to
the Executive. However, because of the inherent uncertainty regarding how the SO
Act will be interpreted in the future and the lack of any guidance whatsoever in
this regard, the parties hereto agree that if, during the Term of Employment,
the Company's legal counsel concludes that the terms of this Section 9 violate
the SO Act, written notice of such determination shall be provided to the
Executive and as of the date he receives such notice, Sections 9(c) through
(f) shall be deemed void ab initio, subject to the provisions of
Section 9(iv) below. During the thirty-day period beginning on the date that the
Executive receives such notice from the Company (subject to such extensions as
may be mutually agreed by the parties) (the "Renegotiation Period"), the Company
and the Executive will use their reasonable best efforts to agree upon an
alternative mechanism through which the Company shall comply with its SERP
Payment obligations as set forth in this Agreement. If, at the end of the
Renegotiation Period, the parties have not reached an agreement in this regard,
the terms of Sections 9(g)(ii) and 9g(iii) below shall apply.

        (ii)  As of the end of the Renegotiation Period and, if applicable,
during the remaining Term of Employment on or before the 15th day of January
each year and on or before the Termination Date, the Company shall, for the
benefit of the Executive, either purchase a surety bond or enhance the value of
a currently effective surety bond in such amount as is necessary to ensure that
as of the last day of the Term of Employment or, if the Term of Employment has
already expired, the end of the Renegotiation Period, the value of the surety
bond or surety bonds will be sufficient to provide the Executive and, if
applicable his Beneficiary, with the same benefits as the Executive, and if
applicable, his Beneficiary, would have received had the SERP become fully
funded based on the Actuarial Present Value as of the first occurrence of any of
the events described in Section 9(d) above.

12

--------------------------------------------------------------------------------

        (iii)  If, for any reason, the Company does not comply with
Section 9(g)(ii) above, the terms of this Section 9(g)(iii) shall apply.

        (A)  If, for any reason, the Company has not complied with Section
9(g)(ii) above on or before the end of the Renegotiation Period, within thirty
days after the end of such Renegotiation Period, the Company shall pay the
Executive a lump sum cash amount equal to the Actuarial Present Value of the
Aggregate SERP Payment, calculated based on the assumption that the Executive's
employment terminated as of the earlier of (I) the Termination Date and (II) the
last day of the Renegotiation Period (the "Initial Payout Amount"). In addition
to the Initial Payout Amount, the Company shall pay to the Executive such amount
as will leave the Executive in the same position after- tax and after receipt of
such payment as the Executive would have been had the Initial Payout Amount not
been subject to income tax; provided, however, that the Executive will be
obligated reimburse to the Company any future tax benefit he receives by reason
of the Company's compliance with this Section 9(g)(iii)(A) at the time that the
Executive receives such benefit.

        (B)  In addition, if at any time during the Term of Employment the
Company either becomes obligated to pay the Initial Payment Amount, or has not
complied fully with its obligations under Section 9(g)(ii) above, then, as of
the Termination Date, the Company shall pay the Executive a lump sum cash amount
equal to the excess, if any, of the Actuarial Present Value of the Aggregate
SERP Payment as of the Termination Date over the Initial Payment Amount. In
addition to any Final Payout Amount, the Company shall pay to the Executive such
amount as will leave the Executive in the same position after-tax and after
receipt of such payment as the Executive would have been had such Final Payout
Amount not been subject to income tax; provided, however, that the Executive
will be obligated reimburse to the Company any future tax benefit he receives by
reason of the Company's compliance with this Section 9(g)(iii)(B) at the time
that the Executive receives such benefit.

        (iv)  In the event that a Renegotiation Period occurs, the Executive
shall, subject to applicable law, retain his rights to the Executive Portion of
the SDLIP until the Company complies with all of its then current obligations
under this Agreement, as in effect on the last day of the Renegotiation Period.
As soon as practicable after the date that the Company complies with such
obligations, the Executive shall transfer to the Company his rights to the
Executive Portion of the SDLIP.

        9.    Termination.    Other than by virtue of the expiration of the Term
of Employment, the Executive's employment hereunder may be terminated by the
Company or the Executive, as applicable, without any breach of this Agreement
only under the following circumstances:

        (a)  Death.    The Executive's employment hereunder will terminate upon
his death.

        (b)  Disability.    If the Company determines in good faith that the
Disability of the Executive has occurred during the Term of Employment, the
Company may give the Executive written notice in accordance with Section 10(g)
of its intention to terminate the Executive's employment. In such event, the
Executive's employment with the Company will terminate effective on the 30th day
after receipt of such notice by the Executive, provided that within 30 days
after such receipt, the Executive will not have returned to full-time
performance of his duties.

        (c)  Cause.    The Company may terminate the Executive's employment
hereunder for Cause.

        (d)  Without Cause.    The Company may terminate the Executive's
employment hereunder without Cause upon 30 days' written notice.

13

--------------------------------------------------------------------------------




        (e)  Good Reason.    The Executive may terminate his employment
hereunder for Good Reason upon 30 days' written notice.

        (f)    Without Good Reason.    The Executive may terminate his
employment hereunder without Good Reason upon 30 days' written notice.

        (g)  Notice of Termination.    Except for a termination in connection
with the expiration of the Term of Employment, any termination of the
Executive's employment hereunder by the Company (or by the Executive pursuant to
Section 10(e) or 10(f)) will be communicated by a notice of termination to the
Executive (or to the Company, as appropriate). For purposes of this Agreement, a
"notice of termination" will mean a written notice which: (i) indicates the
specific termination provision in the Agreement relied upon, (ii) sets forth in
reasonable detail any facts and circumstances claimed to provide a basis for
termination of the Executive's employment under the provision indicated, and
(iii) specifies the effective date of the termination.

14

--------------------------------------------------------------------------------

        11.    Severance Benefits/Sale of the Company.    

        (a)  Without Cause, With Good Reason or by Reason of Non-Renewal.    If
the Executive's employment with the Company is terminated for any of the
following reasons, the Company shall provide the Executive with the severance
benefits described below, beginning on the Termination Date: (x) the Company
terminates the Executive's employment without Cause; (y) the Executive resigns
with Good Reason; or (z) as of the first Extension Date occurring under this
Agreement, the Company has not offered the Executive the Annual Post-2004
Enhancement and the Executive does not agree to renew the Term of Employment as
of such Extension Date,

        (i)    The Company will pay the Executive his Base Salary through the
Termination Date and any accrued but unpaid Incentive Bonus payable to the
Executive pursuant to Section 6(c) for the most recently completed calendar year
prior to the Termination Date. Amounts payable under this Section 11(a)(i) will
be paid at such time or times as the Executive would have received such amounts
had he not terminated employment, or such earlier time as required by applicable
law.

        (ii)  The Company will pay the Executive an amount (the "Severance
Amount") equal to the product of:

        (A)  the Earnings Amount and

        (B)  five.

Twenty-Five (25) percent of the Severance Amount will be paid to the Executive
in a lump sum cash amount as soon as practicable after the Termination Date, but
in no event more than ten calendar days thereafter. The remainder of the
Severance Amount shall be paid to the Executive during the Continuation Period
in substantially equal installments in accordance with the Company's standard
payroll practices. In addition, in consideration for the covenant set forth in
Section 11(a)(iii) below, and in order to compensate Executive for some or all
of Executive's income taxes payable by him in connection with the Severance
Amount, the Company shall pay the Executive an additional amount equal to 60% of
the Severance Amount, which additional amount shall be paid by the Company with
respect to each portion of the Severance Amount paid to the Executive
immediately after the Termination Date and during the Continuation Period

        (iii)  In the event that the Executive becomes entitled to receive the
Severance Amount, the Executive hereby agrees that beginning on the Termination
Date and continuing until the fifth anniversary of the Termination Date, he will
not provide services to, be employed by, or act as a consultant or lender to or
in association with, or as a director, officer, employee, partner, owner, joint
venturer, member or otherwise of any person, firm, corporation, partnership,
limited liability company, association or other entity that competes with the
Company in any geographic area then served by the Company (other than beneficial
ownership of up to 2% of the outstanding voting stock of a publicly traded
company that is or owns such a competitor).

        (iv)  Benefits.    The Company shall provide the Executive with
continuing health, dental, disability and life insurance and other similar
benefits as the Company provides to its senior executives generally (and at the
levels in effect immediately prior to the Termination Date) without cost to him
during the Continuation Period; provided that the Company's obligation to
continue such disability and life insurance coverage will cease at such time as
the Executive secures other employment and its obligation to continue such
health, dental (and any other) insurance benefits coverage will cease at such
time as the Executive secures other employment and is eligible for coverage
under another employer's comparable health, dental (and any

15

--------------------------------------------------------------------------------




other) insurance benefits plan or program. All other benefits shall cease upon
the Termination Date except as specifically provided otherwise in this
Agreement.

        (v)  Stock Options.    Any unvested stock options held by the Executive
as of the Termination Date shall become immediately vested and exercisable as of
such date, including, without limitation, any unvested portion of the 2002
Option.

        (vi)  Long-Term Target Award.    Provided that prior to the Termination
Date, any applicable Target Performance Level has been met or exceeded, the
Company shall pay the Executive the full Long-Term Cash Target Award as soon as
practicable after such Termination Date, but in no event more than 30 days
thereafter.

        (b)  Sale of the Company.    In the event of a Sale of the Company, on
the date of any such sale, the Executive shall become entitled to receive all
compensation and benefits described in Section 11(a) above in the same manner
and to the same extent as if his employment had been terminated by the Company
without Cause on such date, regardless of whether his employment with the
Company continues after the date of the Sale of the Company; provided, however,
that in the event that a Sale of the Company occurs prior to the Termination
Date, the Executive acknowledges and agrees that upon his termination of
employment for any reason after a Sale of the Company, he will not be entitled
to severance benefits that are in addition to those set forth in this
Section 11(b) either under this Agreement or under any severance arrangement of
a successor.

        (c)  For Cause or Without Good Reason.    If the Executive's employment
is terminated by the Company for Cause or by the Executive without Good Reason,
the Company shall provide the Executive with the amounts described below:

        (i)    Accrued Base Salary and Incentive Bonus.    The Company will pay
the Executive his Base Salary through the Termination Date at such time or times
as the Executive would have received such amounts had he not terminated
employment, or such earlier time as required by applicable law. The Executive
will not be entitled to any Incentive Bonus that is unpaid as of the Termination
Date.

        (ii)  Benefits.    The Executive shall be entitled to the benefits
described in Section 5(b) of the 1997 Employment Agreement in the manner and to
the same extent as if his employment had been terminated by the Company without
Cause.

        (iii)  Stock Options.    Any unvested stock options awarded to the
Executive prior to the time that the 2002 Option was awarded will immediately
vest and become exercisable as of the Termination Date. All other unvested stock
options held by the Executive will lapse and become void as of the Termination
Date.

        (d)  Death or Disability.    If the Executive's employment is terminated
by reason of his death or Disability:

        (i)    Accrued Base Salary and Incentive Bonus.    The Company will pay
the Executive or his estate his accrued Base Salary through the Termination Date
and any accrued but unpaid Incentive Bonus payable to the Executive pursuant to
Section 6(c) for the most recently completed calendar year prior to the
Termination Date, at such time or times as the Executive would have received
such amounts had he not terminated employment, or such earlier time as required
by applicable law.

        (ii)  Pro Rata Bonus.    The Company will pay the Executive or his
estate a pro rata portion of the Incentive Bonus, if any, that would have been
payable to the Executive with

16

--------------------------------------------------------------------------------




respect to the year in which occurs the Termination Date (the "Pro Rata Bonus")
equal to the product of:

        (A)  the Incentive Bonus that would have been payable pursuant to
Section 6(c) for such year; and

        (B)  the ratio of the number of days elapsed prior to the Termination
Date in the calendar year in which such event occurs to 365. The Pro Rata Bonus,
if any, will be paid at such time as the Executive would have received the
Incentive Bonus, if any, for such year had he not terminated employment.

        (iii)  Benefits.    All benefits shall cease upon the Termination Date
except as specifically provided otherwise in this Agreement.

        (iv)  Stock Options.    Any unvested stock options held by the Executive
as of the Termination Date shall become immediately vested and exercisable as of
such date, including, without limitation, any unvested portion of the 2002
Option.

        (v)  Long-Term Target Award.    Provided that prior to the Termination
Date, any applicable Target Performance Level has been met or exceeded, the
Company shall pay the Executive (or his Beneficiary, as applicable) the full
Long-Term Cash Target Award as soon as practicable after such Termination Date,
but in no event more than 30 days thereafter.

        (e)  Termination for Any Reason.    In addition to the other
compensation and benefits described in this Section 11, as of the Termination
Date, regardless of the reason for the termination of the Executive's employment
hereunder, the Executive will continue to be entitled to receive the benefits
described under Sections 6(d), 6(f), 7, 9, and 12 of this Agreement.

        12.    Gross-Up; Section 280G of the Code.    

        (a)  General.    Notwithstanding anything herein to the contrary, if it
is determined that any portion of the Payments (as hereinafter defined) provided
in this Agreement would be subject to the excise tax imposed by Section 4999 of
the Code or any interest or penalties with respect to such excise tax (such
excise tax, together with any interest or penalties thereon, is herein referred
to as an "Excise Tax"), then the Executive shall be entitled to an additional
cash payment (a "Gross-Up Payment") in an amount that will place the Executive
in the same after-tax economic position that the Executive would have enjoyed if
the Excise Tax had not applied to the Payment. The amount of the Gross-Up
Payment shall be determined by a nationally recognized accounting firm agreed
upon by Executive and the Company (the "Accounting Firm"). No Gross-Up Payments
shall be payable hereunder if the Accounting Firm determines that the Payments
are not subject to an Excise Tax. The Accounting Firm shall be paid by the
Company for services performed under this Agreement.

        "Payment" means (i) any amount due or paid to the Executive under this
Agreement, (ii) any amount that is due or paid to the Executive under any plan,
program or arrangement of the Company and its subsidiaries, and (iii) any amount
or benefit that is due or payable to the Executive under this Agreement or under
any plan, program or arrangement of the Company and its subsidiaries or
affiliates not otherwise covered under clause (i) or (ii) hereof which must
reasonably be taken into account under Section 280G of the Code and the
regulations pertinent thereto in determining the amount of the "parachute
payments" received by the Executive, including, without limitation, any amounts
which must be taken into account under the Code and regulations as a result of
the acceleration of the vesting of any stock options held by the Executive as of
the Effective Date, the 2002 Option and any other equity compensation that the
Executive may receive in the future.

17

--------------------------------------------------------------------------------




        (b)  Determination of Gross-Up Payment.    Subject to the provisions of
Section 12(c), all determinations required under this Section 12, including
whether a Gross-Up Payment is required, the amount of the Payments constituting
excess parachute payments, and the amount of the Gross-Up Payment, shall be made
by the Accounting Firm, which shall provide detailed supporting calculations
both to the Executive and the Company within fifteen days of any date reasonably
requested by the Executive or the Company on which a determination under this
Section 12 is necessary or advisable. The Company shall pay the Executive in
cash the initial Gross-Up Payment within 5 days of the receipt by the Executive
and the Company of the Accounting Firm's determination. If the Accounting Firm
determines that no Excise Tax is payable by the Executive, the Company shall
cause the Accounting Firm to provide the Executive with an opinion that the
Accounting Firm has substantial authority under the Code and regulations
promulgated thereunder not to report an Excise Tax on the Executive's federal
income tax return. Any determination by the Accounting Firm shall be binding
upon the Executive and the Company. If the initial Gross-Up Payment is
insufficient to completely place the Executive in the same after-tax economic
position that the Executive would have enjoyed if the Excise Tax had not applied
to the Payments (hereinafter an "Underpayment"), the Company, after exhausting
its remedies under Section 12(c) below, shall promptly pay the Executive in cash
an additional Gross-Up Payment in respect of the Underpayment.

        (c)  Procedures.    The Executive shall notify the Company in writing of
any claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of a Gross-Up Payment. Such notice shall be given as soon
as practicable after the Executive knows of such claim and shall appraise the
Company of the nature of the claim and the date on which the claim is requested
to be paid. The Executive agrees not to pay the claim until the expiration of
the thirty-day period following the date on which the Executive notifies the
Company, or such shorter period ending on the date the taxes with respect to
such claim are due (the "Notice Period"). If the Company notifies the Executive
in writing prior to the expiration of the Notice Period that it desires to
contest the claim, the Executive shall: (i) give the Company any information
reasonably requested by the Company relating to the claim; (ii) take such action
in connection with the claim as the Company may reasonably request, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company and reasonably acceptable to the
Executive; (iii) cooperate with the Company in good faith in contesting the
claim; and (iv) permit the Company to participate in any proceedings relating to
the claim. The Executive shall permit the Company to control all proceedings
related to the claim and, at its option, permit the Company to pursue or forgo
any and all administrative appeals, proceedings, hearings, and conferences with
the taxing authority in respect of such claim. If requested by the Company, the
Executive agrees either to pay the tax claimed and sue for a refund or contest
the claim in any permissible manner and to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts as the Company shall determine;
provided, however, that, if the Company directs the Executive to pay such claim
and pursue a refund, the Company shall advance the amount of such payment to the
Executive on an after-tax and interest-free basis (the "Advance"). The Company's
control of the contest related to the claim shall be limited to the issues
related to the Gross-Up Payment and the Executive shall be entitled to settle or
contest, as the case may be, any other issues raised by the Internal Revenue
Service or other taxing authority. If the Company does not notify the Executive
in writing prior to the end of the Notice Period of its desire to contest the
claim, the Company shall pay the Executive in cash an additional Gross-Up
Payment in respect of the excess parachute payments that are the subject of the
claim, and the Executive agrees to pay the amount of the Excise Tax that is the
subject of the claim to the applicable taxing authority in accordance with
applicable law.

18

--------------------------------------------------------------------------------




        (d)  Repayments.    If, after receipt by the Executive of an Advance,
the Executive becomes entitled to a refund with respect to the claim to which
such Advance relates, the Executive shall pay the Company the amount of the
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after receipt by the Executive of an Advance, a
determination is made that the Executive shall not be entitled to any refund
with respect to the claim and the Company does not promptly notify the Executive
of its intent to contest the denial of refund, then the amount of the Advance
shall not be required to be repaid by the Executive and the amount thereof shall
offset the amount of the additional Gross-Up Payment then owing to the
Executive.

19

--------------------------------------------------------------------------------



        (e)  Further Assurances.    The Company shall indemnify the Executive
and hold the Executive harmless, on an after-tax basis, from any costs,
expenses, penalties, fines, interest or other liabilities ("Losses") incurred by
the Executive with respect to the exercise by the Company of any of its rights
under this Section 12, including, without limitation, any Losses related to the
Company's decision to contest a claim or any imputed income to the Executive
resulting from any Advance or action taken on the Executive's behalf by the
Company hereunder. The Company shall pay all legal fees and expenses incurred
under this Section 12, and shall promptly reimburse the Executive for the
reasonable expenses incurred by the Executive in connection with any actions
taken by the Company or required to be taken by the Executive hereunder. The
Company shall also pay all of the fees and expenses of the Accounting Firm,
including, without limitation, the fees and expenses related to the opinion
referred to in Section 12(b).

        13.    Representations of the Executive and the Company.    

        (a)  Executive's Representation.    The Executive represents that he is
under no contractual or other legal constraint which would prevent him from
executing this Agreement or carrying out in full his responsibilities hereunder.
The Executive indemnifies the Company from any cost, loss, liability, damage or
expense (including attorneys' fees) which it may incur by reason of any breach
of the representation set forth in this Section 13.

        (b)  The Company's Representation.    The Company represents that it is
not a party to any agreement, including without limitation any stockholders
agreement, the terms of which would be violated by the Company's execution of
this Agreement.

        14.    Non-Disclosure of Confidential Information.    

        (a)  Acknowledgement.    The Executive acknowledges that during his
employment he will have access to confidential or secret plans, programs,
documents, agreements, internal management reports, financial information or
other material relating to the business, services or activities of the Company,
including, without limitation, information with respect to the Company's
operations, processes, products, inventions, business practices, finances,
principals, vendors, suppliers, customers, potential customers, marketing
methods, costs, prices, contractual relationships, regulatory status,
compensation paid to employees or other terms of employment, and trade secrets,
market reports, customer investigations, customer lists and other similar
information that is proprietary information of the Company (collectively
referred to as "Confidential Information"). The Executive acknowledges that such
Confidential Information as is acquired and used by the Company is a special,
valuable and unique asset of the Company. In addition, all records, files and
other materials obtained by the Executive in the course of his employment with
the Company will remain the property of the Company.

        (b)  Non-Disclosure.    Except as required in the faithful performance
of the Executive's duties hereunder, the Executive shall, in perpetuity,
maintain in confidence and shall not directly, indirectly or otherwise, use,
disseminate, disclose or publish, or use for his benefit or the benefit of any
person, firm, corporation or other entity any Confidential Information or
deliver to any person, firm, corporation or other entity any document, record,
notebook, computer program or similar repository of or containing any such
Confidential Information; provided, however, that no information otherwise in
the public domain (other than by an act of the Executive in violation hereof)
shall be considered Confidential Information. The parties hereby stipulate and
agree that as between them the foregoing matters are important, material and
confidential proprietary information and trade secrets, and affect the
successful conduct of the businesses of the Company (and any successor or
assignee of the Company).

        (c)  Return of Property.    Upon termination of the Executive's
employment with the Company for any reason, the Executive will promptly deliver
to the Company all correspondence, drawings,

20

--------------------------------------------------------------------------------




manuals, letters, notes, notebooks, reports, programs, plans, proposals,
financial documents, or any other documents concerning the Company's customers,
business plans, marketing strategies, products or processes which are Company
property, or which are non-public or which contain Confidential Information.

        15.    Non-Competition and Non-Solicitation.    

        (a)  Non-Competition.    Subject to Section 15(d) below, in
consideration of his employment hereunder, and in view of the confidential
position to be held by the Executive hereunder, during the Term of Employment
and through the one-year period commencing on the Termination Date, the
Executive shall not, directly or indirectly without the prior written consent of
the Board, be employed by, or act as a consultant or lender to or in association
with, or as a director, officer, employee, partner, owner, joint venturer,
member or otherwise of any person, firm, corporation, partnership, limited
liability company, association or other entity that engages in the same business
as, or competes with, any business actually conducted by the Company or any of
its Subsidiaries in any geographic area then served by the Company or any of
such Subsidiaries (other than beneficial ownership of up to 2% of the
outstanding voting stock of a publicly traded company that is or owns such a
competitor);

        (b)  No Solicitation of Certain Employment Opportunities.    In
addition, subject to Section 15(d) below, the Executive hereby agrees that,
during the Term of Employment, he will not solicit an invitation for employment
in the food and drug industry from any employer other than the Company unless he
first receives a written waiver of the restriction set forth in this
Section 15(b) signed by either David Jaffe, the Chairman of the Compensation
Committee of the Board, or his successor, or a majority of the members of the
Board. The Executive further agrees that if he receives an unsolicited formal
offer of employment in the food and drug industry from any employer other than
the Company, he shall inform either David Jaffe, the Chairman of the
Compensation Committee of the Board, or his successor, or the Board of his
receipt of such offer.

        (c)  No Solicitation of Certain Persons.    In consideration of his
employment hereunder and in view of the confidential position to be held by the
Executive hereunder, during the Term of Employment and through the one-year
period commencing on the Termination Date, the Executive will not (i) induce or
attempt to induce any employee of the Company or any of its Subsidiaries to
leave the employ of the Company or such Subsidiary, or in any way interfere with
the relationship between the Company or any of its Subsidiaries and any employee
thereof, (ii) hire directly or indirectly any person who is then an employee of
the Company or any of its Subsidiaries, or (iii) induce or attempt to induce any
customer, supplier, licensee or other business relation of the Company or any of
its Subsidiaries to cease doing business with the Company or such Subsidiary, or
in any way interfere with the relationship between any such customer, supplier,
licensee or business relation and the Company or such Subsidiary.

        (d)  Exceptions to Restrictions.    In the event that the Executive is
terminated by the Company without Cause, resigns for Good Reason, or ceases to
be employed by the Company by reason of non-renewal by the Company of the Term
of Employment, the Executive will cease to be bound by Sections 15(a) and 15(c)
on the Termination Date. In addition, in the event that at any time on or after
the Termination Date the Company fails to meet its obligations to provide the
Executive with any material compensation or benefit, the Executive will cease to
be bound by Sections 15(a) and 15(c) fifteen days after the Executive has
provided the Company written notice of such failure if the Company has not then
met its obligations hereunder during such fifteen-day period. For purposes of
clarification, if applicable, the terms of Section 11(a)(iii) will continue in
effect according to such terms.

        (e)  Acknowledgement of Reasonableness.    The Executive expressly
agrees that the character, duration and geographical scope of the provisions of
this Section 15 are reasonable in light of the

21

--------------------------------------------------------------------------------




circumstances as they exist on the date hereof. If any competent court shall
determine that the character, duration or geographical scope of such provisions
is unreasonable, then it is the intention and the agreement of the Executive and
the Company that this Agreement shall be construed by the court in such a manner
as to impose only those restrictions on the Executive's conduct that are
reasonable in the light of the circumstances and that are necessary to assure to
the Company the benefits of this Section 15.

        16.    Injunctive Relief.    It is recognized and acknowledged by the
Executive that a breach of the covenants contained in Sections 14 and 15 will
cause irreparable damage to the Company and its goodwill, the exact amount of
which will be difficult or impossible to ascertain, and that the remedies at law
for any such breach will be inadequate. Accordingly, the Executive agrees that
in the event of a breach of any of the covenants contained in Sections 14 and
15, in addition to any other remedy which may be available at law or in equity,
the Company will be entitled to specific performance and injunctive relief.

        17.    Assignment; Binding on Successors.    This Agreement will be
binding upon and inure to the benefit of the Company, the Executive and their
respective successors, assigns, personnel and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable. The
Executive agrees that the Company may assign its rights and obligations under
this Agreement to any successor-in-interest. The Executive may assign his rights
and obligations hereunder only with the express written consent of the Company,
except that the rights under this Agreement shall inure to the benefit of the
Executive's heirs or assigns in the event of his death. Except as expressly
provided in this Section 17, no party may assign its rights and obligations
hereunder, and any attempt to do so will be void.

        18.    Governing Law.    This Agreement will be governed and construed
in accordance with the laws of the State of New York applicable to contracts to
be performed entirely within such State and without regard to the choice of law
provisions thereof.

        19.    Arbitration.    

        (a)  Any controversy or claim arising out of or in relation to this
Agreement or the breach thereof or otherwise arising out of the Executive's
employment or the termination of such employment will, to the fullest extent
permitted by law, be settled by arbitration under the auspices of the American
Arbitration Association ("AAA") in New York, New York, in accordance with the
National Rules for the Resolution of Employment Disputes of the AAA, including,
but not limited to, the rules and procedures applicable to the selection of
arbitrators. Any decision rendered by the arbitrators will include specific
findings of fact and conclusions of law. All fees and expenses of the
arbitration (including, without limitation, each party's reasonable attorney's
fees and expenses) will be paid by the losing party or parties (with such
parties being jointly and severally liable therefor) or, if no party is clearly
a losing party, then as may be determined by the arbitrators. Judgment upon the
award rendered by the arbitrators may be entered in any court specified below.

        (b)  Notwithstanding the foregoing, this provision will not preclude
either party from pursuing a court action for the sole purpose of obtaining a
temporary restraining order or a preliminary injunction in circumstances in
which such relief is appropriate, provided that any other relief will be pursued
through an arbitration proceeding pursuant to this Section. For purposes of this
Section 19(b), each party hereto irrevocably and unconditionally:

        (i)    agrees that any suit, action or other legal proceeding arising
out of this Agreement may be brought in the United States District Court for the
Southern District of New York or, if such court does not have jurisdiction or
will not accept jurisdiction, in the Supreme Court of the State of New York, New
York County,

22

--------------------------------------------------------------------------------

        (ii)  consents to the jurisdiction of any such court in any such suit,
action or proceeding, and

        (iii)  waives any objection which such party may have to the laying of
venue of any such suit, action or proceeding in any such court.

        20.    Validity.    If any provision of this Agreement otherwise is
deemed to be invalid or unenforceable or is prohibited by the laws of the state
or jurisdiction where it is to be performed, this Agreement shall be considered
divisible as to such provision, and such provision shall be inoperative in such
state or jurisdiction and shall not be part of the consideration moving from any
of the parties to any other. The invalidity or unenforceability of any provision
or provisions of this Agreement will not affect the validity or enforceability
of any other provision of this Agreement, which will remain in full force and
effect.

23

--------------------------------------------------------------------------------

        21.    Notices.    Any notice, request, claim, demand, document and
other communication hereunder to any party will be effective upon receipt (or
refusal of receipt) and will be in writing and delivered personally or sent by
telex, telecopy, or certified or registered mail, postage prepaid, as follows:

        (a)  If to the Company, addressed to:

David Jaffe
Chairman of the Compensation Committee of
Duane Reade Inc.
c/o Centre Partners
30 Rockefeller Plaza Suite 5050
New York, NY 10020

With a copy to:

Secretary of Duane Reade
Duane Reade
440 Ninth Avenue
New York, NY 10001


With a second copy to:

Jed Brickner, Esq.
Latham & Watkins
885 Third Avenue
Suite 1000
New York, NY 10022

        (b)  If to the Executive, to him at the address set forth below under
his signature;

With a copy to:

Kenneth J. Laverriere, Esq.
Shearman & Sterling
599 Lexington Avenue
New York, NY 10022

or at such other address as any party will have specified by notice in writing
to the other parties.

        22.    No Mitigation.    The Executive shall not be required to seek
other employment in order to mitigate or reduce the amounts payable to him
pursuant to this Agreement following his termination of employment and, except
as otherwise expressly set forth in this Agreement, no severance payment or
other termination benefit will be reduced in any manner after the Termination
Date as a consequence of the Executive's subsequent employment.

        23.    Continuing Effect.    Unless otherwise expressly provided herein,
any provision of this Agreement that would by its terms or natural import
survive the expiration of this Agreement or the termination of the Executive's
employment hereunder shall also survive. Notwithstanding the foregoing, the
parties hereto agree and intend that the provisions of Sections 5, 6(f), 7(b),
9, 11, 12, 13, 14, 15, 17 and 19 shall survive the termination of this Agreement
and the termination of the Executive's employment hereunder.

        26.    Counterparts.    This Agreement may be executed in several
counterparts, each of which will be deemed to be an original, but all of which
together will constitute one and the same Agreement.

        27.    Entire Agreement.    The terms of this Agreement and the other
documents contemplated hereby are intended by the parties to be the final
expression of their agreement with respect to the employment of the Executive by
the Company and may not be contradicted by evidence of any prior or

24

--------------------------------------------------------------------------------


contemporaneous agreement. The parties further intend that this Agreement and
the other documents contemplated hereby will constitute the complete and
exclusive statement of its terms and that no extrinsic evidence whatsoever may
be introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement; provided, however, that this Agreement will not
limit or replace any additional right or benefit that may be provided to the
Executive pursuant to any stockholders' agreement that governs the rights of
holders of Common Stock; and provided further, that in the event of a conflict
between the terms of the Employment Agreement and any such stockholders'
agreement, the terms of the agreement that are least adverse to the Executive
shall govern.

        28.    Amendments, Waivers.    This Agreement may not be modified,
amended, or terminated except by an instrument in writing, signed by the
Executive and the Company. By an instrument in writing similarly executed, the
Executive or the Company may waive compliance by the other party or parties with
any provision of this Agreement that such other party was or is obligated to
comply with or perform; provided, however, that such waiver will not operate as
a waiver of, or estoppel with respect to, any other or subsequent failure to
comply with or perform. No failure to exercise and no delay in exercising any
right, remedy, or power hereunder shall preclude any other or further exercise
of any other right, remedy, or power provided herein or by law or in equity.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date and year first above written.

    THE EXECUTIVE
 
 


--------------------------------------------------------------------------------

Anthony Cuti
440 Ninth Avenue
New York, New York 10001
 
 
DUANE READE INC.
 
 
By:
 


--------------------------------------------------------------------------------

Name: Anthony Cuti
Title: Chairman of the Board
 
 
By:
 


--------------------------------------------------------------------------------

Name: David Jaffe
Title: Chairman of the Compensation
Committee of the Board of
Directors


Executive's Beneficiary:            

--------------------------------------------------------------------------------

        Name: Eileen Cuti
Relationship: Spouse
Address: 45 Ackerman Road; Saddle River, NJ 07458

25

--------------------------------------------------------------------------------

GRAPHIC [g497404.jpg]

Office of the Chairman, President and CEO

August 12, 2002

The Board of Directors of Duane Reade Inc.
C/O Mr. David Jaffe
Chairman of the Compensation Committee
Centre Partners
30 Rockefeller Plaza Suite 5050
New York, New York 10020

Dear Members of the Board:

        This is to confirm that prior to July 29, 2002, I irrevocably waived and
relinquished, and that I do hereby waive and relinquish any right or entitlement
I had or have to the forgiveness of any principal or interest that I owed or owe
to Duane Reade Inc. or Credit Suisse First Boston with respect to any loan, note
or other indebtedness that was or is currently outstanding, including, without
limitation, under the debt forgiveness provisions included in the terms of my
employment agreement with Duane Reade Inc., as then and now in effect from time
to time.

  Sincerely,
 
Anthony J. Cuti
Chairman, President and CEO

The Number One Drug Chain in New York
Executive Offices: 440 Ninth Avenue, New York, N.Y. 10001, Telephone
212-273-5700
Member of NACDS • National Association of Chain Drug Stores

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.27


FINAL EXECUTION COPY



AMENDED AND RESTATED EMPLOYMENT AGREEMENT
RECITALS
